DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work. Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 
The examiner is not afforded the time to thoroughly review each reference of the IDS of 6 January 2022, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 21, the claim has been amended to include “wherein the motor control circuit controls power levels supplied to the motor from the power source based on the position of the cutting instrument along the cutting travel path sensed by the cutting instrument position sensor instead of modulating the speed of the motor, such that: the motor control circuit causes a first current level to be supplied to the motor when the cutting instrument is in a first position range along the forward path of the cutting travel path; and the motor control circuit causes a second current level, which is different than the first current level, to be supplied to the motor when the cutting instrument is in a second position range along the return path of the cutting travel path.”
This limitation is not deemed to be fully supported by the original disclosure.  The closest the original disclosure comes to supporting this appears to be in the first sentence of paragraph 0059 of the Specification which reads:
In yet other embodiments, an integrated switch mode controller, such as the UC2637 from Texas Instrument or some other suitable motor drive circuit, could be used to limit the torque and/or speed of the motor 65 at various times during the cutting stroke cycle, such as a "soft" start, within the lockout region, prior to stopping or reversing direction, etc.

In this brief aside, the specification notes that in one embodiment a controller can be used to limit the torque and/or speed of the motor 65 at various times during such as a soft start.  However, the specification immediately moves on to discuss other embodiments and makes not reference to how the controller achieves an exclusive control of torque (i.e. “instead of modulating the speed of the motor”).  Hence it does not put forward that this is done by having different first and second current levels as is claimed.  Nor does it disclose that this operation is performed as a result of a “sensed” 
The remainder of paragraph 59 refers to the instant invention controlling the speed and providing differing amounts of speed based on the operation of the surgical instrument.  These teachings run counter to what is being presently claimed.
The teachings of first and second current levels delivered to the motor as a result of a sensed position is deemed to be disclosed in paragraph 0046 of the instant specification.  However, while this disclosure recites there being a change in power, it is silent as to this change in power being absent any change in speed as is presently claimed.

Regarding claim 23, the claim has been amended to include “wherein the control circuit is configured to switch between a plurality of operational modes during rotation of the electric motor in the first rotational direction instead of modulating motor speed, and wherein the plurality of operational modes comprises: a first operational mode,… and wherein a first amount of current is supplied to the electric motor during the first operational mode; and a second operational mode,… wherein a second amount of current is supplied to the electric motor during the second operational mode, and wherein the second amount of current is greater than the first amount of current.”
The Office’s rejections of this claim parallel the rejections made of claim 21 insofar as the combination recited, including the newly amended subject matter, is deemed to lack support in the original disclosure and is deemed to constitute new matter.

Regarding claims 22 and 24, each of these claims are dependent on a rejected base claim and contain all the same limitations.  They therefore stand rejected for the same reasons as those respective parent claims.

Response to Arguments
Applicant's arguments filed 29 December 2021 have been fully considered but they are not persuasive. 
The Applicant’s arguments appear to have been largely anticipated by the notes in the previous Office Action regarding Specification paragraph 0059 and repeated above in this Office Action.  The current claims of record are presented in the form of negative limitations, e.g. “instead of modulating the speed of the motor”.  The original filing is not deemed to have disclosed the absence of modulating the speed of the motor while at the same time having all the other limitations required of the claim.  While the original filing does make clear that current is being modulated, it is not deemed to specifically disclose the absence of any change in the speed at the same time.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/Primary Examiner, Art Unit 3731